PER CURIAM.
David R. Kelly appeals an order of the Criminal Justice Standards and Training Commission which revoked his certificate. In his initial brief, appellant has argued that the commission’s order violated section 120.57(l)(b)10., Florida Statutes (1987), in that the agency rejected a Division of Administrative Hearings hearing officer’s findings of fact without a determination and a statement that the findings were not based on competent substantial evidence or that the proceedings on which the findings were based did not comply with the essential requirements of law. In the answer brief, counsel for appellee candidly con*856cedes he is unable to refute the arguments of appellant. Accordingly, pursuant to Rule 9.315(b), Florida Rules of Appellate Procedure, we reverse and remand to the agency with directions to issue a final order that accepts the hearing officer’s findings of fact. See Howard Johnson Co. v. Kilpatrick, 501 So.2d 59 (Fla. 1st DCA 1987); Tuveson v. Florida Governor’s Council on Indian Affairs, 495 So.2d 790 (Fla. 1st DCA 1986), review denied, 504 So.2d 767 (Fla.1987); Heifetz v. Department of Business Regulation, Division of Alcoholic Beverages and Tobacco, 475 So. 2d 1277 (Fla. 1st DCA 1985).
SMITH, C.J., and MILLS and NIMMONS, JJ., concur.